Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-3, 10, 11, 15, 17-19, 28-30, 32, 44, 47, 49, 55-58, 60-64, 67 and 68 are pending in the instant application.

Election/Restrictions
Applicant’s election without traverse of Group I, 

    PNG
    media_image1.png
    295
    617
    media_image1.png
    Greyscale


N-((lS,3R)-3-(benzylamino)cyclohexyl)-N-ethyl-lH-indole-2-carboxamide (Compound 100)

    PNG
    media_image2.png
    135
    268
    media_image2.png
    Greyscale

in the reply filed on May 5, 2021 was acknowledged in the previous Office Action.

The requirement was deemed proper and therefore made FINAL in the previous Office Action.

	As a result of the current amendments to the claims per the Amendment filed November 19, 2021, the entire scope of the currently claimed compounds of elected Group I as now been searched and examined.

without traverse in the reply filed on 
May 5, 2021.  Claims 5, 6, 13, 14 and 50 were cancelled per the Amendment filed November 19, 2021.


	Rejections made in the previous Office Action that do not appear below have been overcome by Applicant’s amendments to the claims.  Therefore, arguments pertaining to these rejections will not be addressed.


Specification
The disclosure is objected to because of the following informalities:
a)	the R8 variable has not been defined;

    PNG
    media_image3.png
    28
    109
    media_image3.png
    Greyscale
 on page 1, line 16; 
    PNG
    media_image4.png
    40
    235
    media_image4.png
    Greyscale
 on page 37, line 7; page 38, lines 2, 3 and 5; etc.}.  

Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-3, 10, 11, 15, 17-19, 28-30, 32, 44, 47, 49 and 57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being 
Currently amended claim 1 is indefinite because there are definitions for the R4 variable in claim 1 but the R4 variable is not present in Formula (I) or in any of the other variable definitions.  Note especially the amendments to the definition of the L1 variable.  Therefore, the presence of the R4 variable definitions in currently amended claim 1 is unclear.
Claim 1 is indefinite because the R8 variable has not been defined in the instant claims (see line 13 of page 3 in currently amended claim 1).  

Note: A definition for the R8 variable is not found in the originally filed claims or in the originally filed specification.

Reminder: Applicant should specifically point out the support in the original disclosure {page number(s) and line number(s)} for any new claims or amended claims and for any amendments made to the disclosure.  See MPEP §714.02 and MPEP §2163.06(I).  



Allowable Subject Matter
The species of Compound 100, found on page 67 of the instant specification, is allowable over the prior art of record.

Claims 55 and 56 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 
Laura L. Stockton 
(571) 272-0710.  
The examiner can normally be reached on Monday-Friday from 6:00 am to 2:30 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private 
	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



November 24, 2021
Book XXVI, page 147